Citation Nr: 9927654	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel








INTRODUCTION

The veteran had active service from July 1944 to August 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Rheumatoid (atrophic) arthritis is not shown by the 
probative medical evidence to be manifest as an active 
process.

3.  The probative medical evidence does not establish chronic 
residuals with respect to specific joints attributable to the 
service-connected rheumatoid arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5002 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record contains a service medical board report dated in 
August 1946, which shows that the veteran was found unfit for 
military service as a result of moderate chronic rheumatoid 
arthritis of the ankles, wrists, knees, and shoulders.  A 
September 1946 rating decision shows that the veteran was 
service connected for rheumatoid arthritis.  A June 1949 
rating decision shows that the veteran's disability 
evaluation for arthritis of the sacroiliac joints and the 
left ankle was increased to 20 percent, effective in 
August 1949.  

A VA outpatient treatment report dated in April 1996 shows 
that the veteran reported problems with arthritis of the 
hands, such as dropping objects.  The report shows that a 
cervical collar was recommended for radiculopathy.  

An October 1996 letter of the veteran's private physician 
shows that the veteran has a history of degenerative joint 
disease, particularly in the cervical and lumbar areas.  The 
physician noted evidence of chronic bilateral C7 
radiculopathy, most likely related to the severe degenerative 
joint disease.  The physician noted that the intervertebral 
disc disease has caused limitation in terms of walking and 
lifting, numbness in both hands, as well as chronic neck and 
back pain.  

The private physician provided an update to his October 1996 
letter in June 1997.  The physician noted that the veteran 
had been seen by a rheumatologist and review of the 
rheumatologist's discussion did not reveal evidence of 
inflammatory arthritis.  The physician noted that there did 
not appear to be any evidence of rheumatoid arthritis at that 
time.  He did note the presence of symptoms suggestive of 
degenerative arthritis, especially of the hips.  He further 
noted that x-rays revealed degenerative changes of both 
sacroiliac joints with normal hip x-rays.  X-rays also 
revealed degenerative changes of the lumbar spine.  

In a June 1998 VA fee-basis examination, the veteran reported 
that his joint pains began in 1945 at the time rheumatoid 
arthritis was diagnosed.  He reported joint pains in the 
ankles, spine, shoulders, hands, elbows, knees, and hips.  
The veteran also reported occasional swelling, inflammation, 
instability, dislocation, as well as occasional locking, 
fatigue, lack of endurance, recurrent subluxation, stiffness, 
weakness, and pain.  The veteran also described having 
surgery for the left knee for deterioration of the cartilage 
and degenerative arthritis.  The veteran described his 
abilities in terms of daily living and reported that he could 
only perform his activities as a barber for two hours at a 
time.  

On physical examination, the examiner found no signs of 
rheumatoid nodules, swan neck deformities, or ulnar deviation 
of the fingers.  The examiner further noted that there were 
no signs of rheumatoid deformities in the feet as well.  X-
rays of both knees revealed osteoarthritis with mild 
degenerative joint disease.  X-ray films of the lumbar spine 
revealed degenerative arthritic changes with degenerative 
disc disease at all levels, but more pronounced at the L4-5 
and L5-S1 levels.  The examiner further found mild anterior 
subluxation of vertebral body of the L3 on the L4, consistent 
with ligament laxity without gross evidence of spondylosis.  
The examination report shows that laboratory findings with 
respect to the arthritis panel was normal.  The diagnoses 
were rheumatoid arthritis, currently inactive, and 
degenerative arthritis of the left knee.  The examiner opined 
that the degenerative arthritis of the left knee had caused 
problems with some activities of daily living, as well as his 
ability to stand for long periods of time; therefore, he 
could not perform continuous work as a barber for eight hour 
per day.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.
In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The schedular criteria pertaining to rheumatoid arthritis 
(atrophic) as an active process provide that with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating, a 100 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  For 
manifestations less than the criteria for 100 percent, but 
with weight loss and anemia, productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, a 60 percent rating is warranted.  Symptom 
combinations productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation, and one or two 
exacerbations a year in a well-established diagnosis is rated 
20 percent disabling.  Id.

The schedular criteria also provide evaluation on the basis 
of chronic residuals: residuals such as limitation of motion 
or ankylosis, favorable or unfavorable, are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where limitation of motion of the specific 
joint(s) involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, 
to be combined, not added under Diagnostic Code 5002.  Id.  
The regulation further provides that the rating for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis, which are assigned on 
the basis of the higher evaluation.  Id. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).




Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for rheumatoid 
arthritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed.  The veteran's representative asserted in 
August 1999 that in cases where a medical disorder is 
manifested by inactive and active phases, an examination 
conducted in the inactive phase may not form a basis for a 
denial, citing Ardison v. Brown, 6 Vet. App. 405 (1994).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") holding in Ardison, however, 
found that the Board had frustrated effective judicial review 
by its failure in the duty to assist by not obtaining a VA 
examination conducted during the active phase of the disease.  
Ardison, 6 Vet. App. at 407-08.  

Under the present circumstances, the veteran's rheumatoid 
arthritis does not appear to have inactive and active phases 
of the disease, in contrast to tinea pedis discussed in 
Ardison.  Here, both the VA examination conducted in 
June 1998 and the June 1997 findings of the veteran's private 
physician show that the rheumatoid arthritis is currently 
inactive.  The private medical findings and a February 1989 
VA examination suggest that the clinical findings do not 
support a diagnosis of rheumatoid arthritis.  

Based on the evidence of record, the veteran's disability 
does not appear to be manifest by inactive and active phases 
which can be characterized as fluctuating.  Hence, the 
factual background in Ardison can readily be distinguished 
from the facts in the case at bar.  The Board concludes that 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that the 20 percent disability 
evaluation for rheumatoid arthritis has been in effect for 
over 20 years.  The regulations provide that a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
under laws administered by VA will not be reduced except upon 
a showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951(b).  Hence, the veteran's 20 percent disability 
evaluation is preserved.  

Following a review of the evidence of record, the Board finds 
that the criteria for a schedular evaluation in excess of 
20 percent for rheumatoid arthritis have not been met.  The 
schedular criteria provide a higher evaluation of 40 percent 
where rheumatoid arthritis, as an active process, is 
manifested by symptoms productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  An 
evaluation greater than 20 percent may also be predicated by 
combining the chronic residuals such as limitation of motion 
or ankylosis for the specific joints involved.  Id.

The record does not show that the veteran's rheumatoid 
arthritis is manifest as an active process.  The June 1998 VA 
fee-basis examination found that rheumatoid arthritis was 
currently inactive.  The examiner based his diagnosis on 
physical examination of the extremities which did not reveal 
rheumatoid nodules and rheumatoid deformities of the hands 
and feet.  The examination report also shows that the 
examiner's diagnosis is supported by x-ray and laboratory 
findings.  The VA examiner's findings are corroborated by the 
private rheumatologist's findings cited to by the veteran's 
private physician in his June 1997 letter.  The 
rheumatologist did not find evidence of inflammatory 
arthritis and the physician concluded that there did not 
appear to be evidence to support a diagnosis of rheumatoid 
arthritis.  Accordingly, the Board finds that an evaluation 
greater than 20 percent is not warranted on the basis of the 
schedular criteria for rheumatoid arthritis as an active 
process.  

The Board also finds that the record does not support an 
evaluation in excess of 20 percent on the basis of chronic 
residuals of specific joints.  At his June 1998 VA 
examination, the veteran reported joint pain and symptoms in 
the ankles, spine, shoulders, hands, elbows, knees, and hips.  
The examination report identified by x-ray osteoarthritis in 
the hips, knees, spine, and feet.  The examiner did not find 
rheumatoid deformities in either the hands or feet.  The 
examiner did not identify chronic residuals attributable to 
rheumatoid arthritis, but rather diagnosed degenerative 
arthritis of the left knee.  The examiner identified problems 
with some activities of daily living and working in 
connection with the left knee degenerative arthritis.  In 
addition, the veteran's private physician in his June 1997 
letter stated that the veteran's symptoms were suggestive of 
degenerative arthritis.  Hence, the probative medical 
evidence shows that the veteran's current residuals of 
specific joints are attributable to nonservice-connected 
osteoarthritis.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Here, the probative medical evidence of record shows 
impairment from osteoarthritis and intervertebral disc 
disease.  The Board notes that the veteran is not service 
connected for these disorders.  The regulations provide with 
respect to avoidance of pyramiding, that both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Accordingly, 
the Board cannot consider symptomatology linked to 
osteoarthritis and intervertebral disc disease to determine 
the schedular evaluation for rheumatoid arthritis.  

The Board has also considered the criteria for functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Under the present 
circumstances, the pathology underlying the veteran's 
complaints has been attributed by the examiners to 
osteoarthritis and degenerative arthritis.  

As discussed above, the Board is precluded from considering 
manifestations attributable to a nonservice-connected 
disorder to evaluate the service-connected disability.  Thus, 
the Board finds that an evaluation greater than 20 percent is 
not warranted on the basis of functional loss due to pain.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran or his counsel.  However, 
there is no regulation that provides a basis upon which to 
assign a higher evaluation with respect to the veteran's 
service-connected disability, for the reasons discussed 
herein.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss them with respect to his 
claim for increased compensation benefits.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  Accordingly, the Board 
finds that the criteria have not been met for an increased 
schedular evaluation for rheumatoid arthritis.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5002.


ORDER

Entitlement to an evaluation greater than 20 percent for 
rheumatoid arthritis is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

